In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-0968V
                                      Filed: October 6, 2015
                                          UNPUBLISHED

****************************
PAULA NILSEN,              *
                           *
              Petitioner,  *                               Damages Decision Based on Proffer;
                           *                               Tetanus Diphtheria (“Td”) Shoulder
                           *                               Vaccine; Injury Related to Vaccine
SECRETARY OF HEALTH        *                               Administration SIRVA; Special
AND HUMAN SERVICES,        *                               Processing Unit (“SPU”)
                           *
              Respondent.  *
                           *
****************************

Danielle Anne Strait, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 8, 2015, Paula Nilsen (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder
injury which was caused by a tetanus diphtheria (“Td”) vaccine she received on March
14, 2013. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On January 9, 2015, a ruling on entitlement was issued, finding that petitioner
was entitled to compensation. On October 6, 2015, respondent filed a proffer on award
of compensation [“Proffer”] stating that petitioner should be awarded $128,516.11.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Proffer at 1. According to respondent’s Proffer, petitioner agrees to the proposed award
of compensation.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

    a) A lump sum of $125,000.00, in the form of a check payable to petitioner,
       Paula Nilsen, and

    b) A lump sum of $3,516.11, in the form of a check payable to petitioner and
       Optum, in satisfaction of a Medicaid lien from the State of Minnesota.
       Petitioner agrees to endorse this check to Optum. This amount represents
       compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*************************************
PAULA NILSEN,                       *
                                    *
                  Petitioner,       *                        No. 14-968V
                                    *                        CHIEF SPECIAL MASTER
v.                                  *                        NORA BETH DORSEY
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on January 8, 2015, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $128,516.11. This

represents all elements of competition to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a) for her vaccine-related injury.1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through lump sum payments described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following:

       a) A lump sum of $125,000.00 in the form of a check payable to petitioner, Paula
          Nilsen, and




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
       b) A lump sum of $3,516.11 in the form of a check made payable to petitioner and
          Optum, in satisfaction of a Medicaid lien from the State of Minnesota. Petitioner
          agrees to endorse this check to Optum.

These amounts account for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner would be entitled. Petitioner is a competent adult. Evidence of guardianship is

not required in this case.

                                                    Respectfully submitted,

                                                    BENJAMIN C. MIZER
                                                    Principal Deputy Assistant Attorney General

                                                    RUPA BHATTACHARYYA
                                                    Director
                                                    Torts Branch, Civil Division

                                                    VINCENT J. MATANOSKI
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    LINDA S. RENZI
                                                    Senior Trial Counsel
                                                    Torts Branch, Civil Division

                                                    /s/ DEBRA A. FILTEAU BEGLEY
                                                    DEBRA A. FILTEAU BEGLEY
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Phone: (202) 616-4181
Dated: October 6, 2015                              Fax:     (202) 353-2988